DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both for an output of upper logic gates of 113 in Fig. 1 and an output of lower logic gates of 113 in Fig. 1.  Note that, similarly there are other reference characters also have the same issues, as depicted in Figs. 1 and 3-11, as well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
  The disclosure is objected to because of the following informalities: paragraph [00024], line 3, “the first master outputs 112” is misdescriptive because they are two output nodes outputted by difference elements, they should not be labeled as the first master outputs 112.  Note that, similarly there are many other text labels also have the same issues as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 6, 10, 15, 16, 18, 21, 22, 24, 26 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because of the limitation “the determining portion configured to determine the determining outputs being the first master outputs or the second master outputs according to the at least one enable signal” (emphasis added) is unclear.  It is not clear how the determining portion can perform the above claimed function due to there is nothing to support it.  For example, the recited structure of the determining portion does not comprise any element(s) that can perform the function(s) such as “determine the determining outputs being the first master outputs or the second master outputs according to the at least one enable signal” because the determining portion is not adequate to perform the claimed function.  Therefore, claim is indefinite.  Correction and/or clarification is required.
Furthermore, Claims 2, 3, 5, 6, 21 and 27 are rejected due to their dependencies on the base claim 1.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear necessary structural connections of between a first pair of cross-coupled Or-And-Inverter (OAI) logic gates, a first master inverter, and other elements of the first master portion, first master input and first master outputs; the omitted structural cooperative relationships are the clear necessary structural connections of between a second pair of cross-coupled Or-And-Inverter (OAI) logic gates, a second master inverter, other elements of the second master portion, the second master input and the second master outputs; and the omitted structural cooperative relationships are the clear necessary structural connections of between a pair of cross-coupled And-Or-Inverter (AOI) logic gates, a slave inverter, the determine outputs and an output signal.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear necessary structural connections of between a plurality of transistors and other elements of the first determining portion, the first determining inputs and the first determining outputs; the omitted structural cooperative relationships are the clear necessary structural connections of between a plurality of transistors and other elements of the second  determining portion, the second determining inputs and the second determining outputs.
Claim 6 is indefinite because the limitation “a plurality of transistors”, on line 3, lacks clear antecedent basis.  It is unclear whether this “plurality of transistors” is the same as the “plurality of transistors” recited in line 2 or a different “plurality of transistors”.  Correction and/or clarification is required.
Claim 22 is indefinite because the structural recitation such as “wherein the at least one determining portion further includes at least one transistor configured to receive the at least one enable signal” is unclear.  It cannot be determined what is being claimed here because the recited structural limitation is neither described in the specification, nor shown in the drawings of the instant application.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear necessary structural connections of between a first pair of cross-coupled Or-And-Inverter (OAI) logic gates, a first master inverter, and other elements of the first master portion, first master input and first master outputs; the omitted structural cooperative relationships are the clear necessary structural connections of between a second pair of cross-coupled Or-And-Inverter (OAI) logic gates, a second master inverter, other elements of the second master portion, the second master input and the second master outputs; and the omitted structural cooperative relationships are the clear necessary structural connections of between a pair of cross-coupled And-Or-Inverter (AOI) logic gates, a slave inverter, the determine outputs and an output signal.
Claim 24 is indefinite because the structural recitation such as “further comprising at least one transistor connected to the at least one inverter and configured to receive at least one enable signal” is unclear.  It cannot be determined what is being claimed here because the recited structural limitation is neither described in the specification, nor shown in the drawings of the instant application.
Claim 26 is indefinite because the structural recitation such as “further comprising at least one transistor connected to the at least one inverter and configured to receive at least one enable signal” is unclear.  It cannot be determined what is being claimed here because the recited structural limitation is neither described in the specification, nor shown in the drawings of the instant application.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear necessary structural connections of between a master portion and a slave portion.  Furthermore, Claim 15 is indefinite because it recites an incomplete structural limitation of a  flip flop circuit.  The flip flop circuit of the invention omits many elements and/or structural limitation that form the flip flop circuit.  For example, the recited limitations that include a structure of a master portion including first and second logic gates connected in a first 
sequence and configured to receive at least one first input and to generate master outputs; and a slave portion including third and fourth logic gates the same as the first and second logic gates, respectively, 
connected in a second sequence opposite the first sequence, and configured to receive the determining 
outputs and to generate an output signal.  The recited elements of the master portion are partially 
connected together and the recited elements of the slave portion are partially connected together, but they do not adequately form the flip flop circuit.  Therefore, it is not clear as currently defined, how the instant invention can perform the function of the disclosed invention such as a function of a flip flop circuit.  Claims 16, 18 and 27-29 are rejected due to their dependencies on the base claim 15.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear necessary structural connections of between a pair of cross-coupled Or-And-Inverter (OAI) logic gates and the first and second logic gates of the master portion; the omitted structural cooperative relationships are the clear necessary structural connections of between a pair of cross-coupled And-Or-Inverter (AOI) logic gates and a slave inverter, and the third and fourth logic gates of the slave portion.
Claim 27 recites the limitation "the determining outputs" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear whether these “determining outputs” are the same as the “determining outputs” recited in the base claim 15 or different “determining outputs”.
Claim 29 is indefinite because the structural recitation such as “wherein the determining portion further includes at least one transistor connected to the at least one inverter and configured to receive at least one enable signal” is unclear.  It cannot be determined what is being claimed here because the recited structural limitation is neither described in the specification, nor shown in the drawings of the instant application.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the determining portion configured to determine the determining outputs being the first master outputs or the second master outputs according to the at least one enable signal” (emphasis added)” (emphasis added), as recited in the base Claim 1.  The mentioned claim limitation (s) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholders “the determining portion” coupled with result/functional languages “configured to determine the determining outputs being the first master outputs or the second master outputs according to the at least one enable signal” without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholders are not preceded by structural modifiers.  Since those terms are not recognized as the name of the specified of systems for perform those functions but are merely a substitute for the terms “means”, i.e. the determining portion is not known to denote a specific structure in the art for determining the determining outputs being the first master outputs or the second master outputs according to the at least one enable signal.   Since the claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3, 5, 6, 21 and 22 has/have been treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See paragraphs [00023] through [00027]; and in conjunction with Fig. 1)  as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8, 9, 21, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramaraju (US Patent No. 8,493,121).
With regard to Claim 1, Ramaraju discloses in Fig. 10 a flip flop circuit comprising a first master portion (1013, 1008, 1060, 1011) configured to operate at a first mode and to receive a first input (TI) and generate first master outputs (1042, 1048); a second master portion (1001, 1002, 1040, 1005) configured to operate at a second mode and to receive a second input (D) and generate second master outputs (1032, 1038); at least one determining portion (1005, 1006, 1011, 1012, 1064, 1015-1019, 1029) configured to receive at least one enable signal (TE/TEB), and having determining inputs and determining outputs, the determining inputs connected to the first master outputs and the second master outputs, the determining portion configured to determine the determining outputs being the first master outputs or the second master outputs according to the at least one enable signal; and a slave portion (1070) configured to receive the determining outputs and generate an output signal.
With regard to Claim 2, wherein the first mode is a testing mode, and the second mode is a normal mode, the first input is a scan-in signal (TI) and the second input is a data signal (D), the at least one enable signal comprise a scan enable signal (TE) and an inverted scan enable signal (TEB).
With regard to Claim 5, the least one determining portion comprises a first determining portion and a second determining portion, the first determining portion (1011, 1012, 1064, 1015-1019, 1029) having first determining inputs and first determining outputs, the first determining inputs connected to the first master outputs, the first determining outputs connected to the determining outputs, the second determining portion (1005, 1006, 1064, 1015-1019, 1029) having second determining inputs and second determining outputs, the second determining inputs connected to the second master outputs, the second determining outputs connected to the determining outputs.
With regard to Claim 6, wherein the first determining portion inherently comprises a plurality of transistors controlled by the at least one enable signal, and the second determining portion inherently comprises a plurality of transistors controlled by the at least one enable signal, and the at least one enable signal comprises a scan enable signal (TE) and an inverted scan enable signal (TEB).
 With regard to Claim 21, the recitation such as “wherein the at least one determining portion includes at least one inverter having the determining inputs and the determining outputs” is also met by Ramaraju.
With regard to Claim 8, Ramaraju discloses in Fig. 10 a flip flop circuit comprising a first master portion (1013, 1008, 1060, 1011) configured to operate at a first mode to receive a first input (TI) and to generate first master outputs (1042, 1048); a second master portion (1001, 1002, 1040, 1005) configured to operate at a second mode to receive a second input (D) and to generate second master outputs (1032, 1038); and a slave portion (1070) configured to receive the first master outputs and to generate an output signal.
With regard to Claim 9, wherein the first mode is a testing mode, and the second mode is a normal mode, the first input is a scan-in signal (TI) and the second input is a data signal (D).
With regard to Claim 23, the flip flop circuit further comprising at least one inverter (1011) connected between the first master outputs and the slave portion.
With regard to Claim 25, the flip flop circuit further comprising at least one inverter (1005/1011) connected between the second master outputs and the slave portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 27, 2022